DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“object detection framework” “classification framework” of independent claims 21 and corresponding dependent claims 22-26 and 29.
“aggregation framework” of dependent claim 22 and corresponding claims 23-26 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the binary classification" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from corresponding claims 5 which further depends from claim 1, and the first instance of the phrase “binary classification” occurs in claim 6 of the claims. However, claim 7 does not dependent from corresponding claim 6. In the interest of furthering the prosecution of the present application, the phrase “the binary classification” of claim 7 will be interpreted as “a binary classification”. Appropriate correction by Applicant is further required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 21, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 2019/0034734) in view of Zadeh et al (US 2018/0204111).

With respect to Claims 1 and 21: A method comprising: [Yen (para 0048-0050) has disclosed an imaging device, software stored on a CRM, processor, memory, and other associated hardware for performing the disclosed image processing task.]
obtaining an image; [Yen (para 0050, para 0055, Fig 1 item 100, 102, and 130) has disclosed obtaining an image.]
analyzing the image, [Yen (para 0057, 0106, 0115, Fig 6 item 604) has disclosed the detection of one or more objects using object detection including at least a blob detection to identify one or more portions of an image corresponding to one or more objects contained within said image data, the analysis being at least a blob detection providing a bounded region corresponding to the detected blob/object (para 0057 and 0074).  Yen has not further disclosed that the “analyzing the image” that is the object/blob detection process of Yen is performed “using a trained machine learning model” as required by the present claim limitations.]
 using a trained machine learning model, [Yen (para 0098) has disclosed that the detection of objects used to localize said objects within the image data is performed by a trained machine learning model 0098).]
[Zadeh has disclosed performing object identification by a trained machine learning model, wherein said objects are detected on a low resolution patches (para 1760 and 1761) of image data as blobs (abstract, para 0036, 1753, 1760-1761).]
[Yen and Zadeh are analogous art of image data processing to identify objects in lower resolution image data (Zadeh, para 1760). It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to substitute the blob type object identification process of Yen with the machine trained object identification process of Zadeh to achieve the expected result of generating an output of detected objects in image data. The motivation for combining would have been to quickly ascertain the localization of objects (para 1761 of Zadeh – quick scan) as disclosed by Zadeh. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zadeh with Yen to achieve the limitations of the presently claimed invention.]
to identify one or more objects of interest in the image, [Both the processes of Yen (at least para 0057 and 0115) and Zadeh (para 1760) disclose the detection of one or more objects in the analyzed image.]
the analysis occurring at a lower resolution than the native resolution of the image; [Both the processes of Yen (para 0112 and 0114 – downsampled lower resolution) and Zadeh (para 1760) perform the image analysis to detect the objects at a lower resolution.]
classifying the identified objects of interest at a higher resolution using a trained machine learning classifier. [Yen (para 0098-0099, para 0106-0107, Fig 6 item 608) has disclosed the classification of the detected objects using a trained machine learning model, wherein the classification occurs at a higher resolution (4k resolution of Yen – para 0112 and 0114).]

With respect to Claim 2: The method of claim 1 wherein the machine learning model places bounding boxes around the identified objects of interest. [Yen (para 0106-0107) has disclosed that the detected objects are bounded by boxes, then said bounded portions of the mage data are supplied to the classification process of step 608.]

With respect to Claim 3: The method of claim 2 wherein the machine learning model outputs, with each identified object, a probability that the identified object is an object of interest. [Zadeh (at least para 1531) the training model of Zadeh utilizes Z-numbers to train the model such that for events A and B a certainty indicator X is output.]

With respect to Claim 4: The method of claim 1, further comprising: separating the image into a plurality of smaller image patches; [The process of Zadeh includes the analyzing each image by performing the analysis portion on a plurality of patches (windows of Zadeh, para 1760-1761).] wherein analyzing the image comprises analyzing each of the plurality of smaller image patches separately.[The process of Zadeh includes the analyzing each image by performing the analysis portion on a plurality of patches (windows of Zadeh, para 1760-1761).]

With respect to Claim 5: The method of claim 1, wherein the machine learning classifier outputs a latent vector for each classified object. [Yen (para 0098-0099, para 0106-0107, Fig 6 item 608) has disclosed the classification of the detected objects using a trained machine learning model, wherein the classification occurs at a higher resolution (4k resolution of Yen – para 0112 and 0114). The output of said classifier being a probability vector (para 0126 and 0157) containing a probability for each of a plurality of classes of object types that a corresponding detected object could correspond to, wherein said vector is thresholded to further determine the class to which the detected object corresponds. Said probability vector being a type of vector in the art referred to as a “latent vector” as evidenced by the teachings of Drake et al (US 2021/0174858 – para 0313) cited within the present office action.]

With respect to Claim 25: The system of claim 22 wherein the classification framework uses a neural network trained to classify objects of interest identified by the object detection framework. [As per discussion of Yen and Fig 6 items 604, 606, and 608: The teachings of Yen have disclosed the classifying of the objects identified by the device in a prior step.]

With respect to Claim 29: The system of claim 21, further comprising: normalizing each high-resolution image of detected objects of interest before submitting the high-resolution images to the classification framework. [Yen (para 0100) the pixel values are normalized at the input of the machine trained model for classification of the detected objects.]

Claims 8, 12, 19-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 2019/0034734) and Zadeh et al (US 2018/0204111) as applied to at least claim 1 above, in view of Drake et al (US 2021/0174958).

With respect to Claim 12: A method comprising: [Yen (para 0048-0050) has disclosed an imaging device, software stored on a CRM, processor, memory, and other associated hardware for performing the disclosed image processing task.]
 [Yen (para 0050, para 0055, Fig 1 item 100, 102, and 130) has disclosed obtaining an image. Furthermore, as per the discussion of Claim 1 and Fig 6 steps 604, 606 and 608: The obtaining of an image of a resolution, the lowering of the resolution for image analysis to detect objects within the image using a trained machine learning model, objects are objects of interest, and classifying the detected objects at interest at higher resolutions has been disclosed by Yen. Further Yen in view of Zadeh has further disclosed that the step of analysis to detect the objects of interest is performed using a trained machine learning model. Yen in view of Zadeh have not further disclosed that the obtained image data captured and analyzed are “whole slide image”. However, each of Yen and Zadeh have clearly disclosed the analysis of image data to extract objects to then be classified, wherein the process of Yen and hence Yen in view of Zadeh achieves more efficient processing rates and accuracy by first performing a stem of object detection on a lower resolution image then performing the classification on only regions of the image corresponding to the detected objects.]
obtaining one or more whole slide images of organic tissue an image; [Drake (para 0324-0328) has disclosed obtaining slide image data, separating the slide image data into patches, the analyzing the patches of image data to detect objects of interest.]
separating the whole slide image into a plurality of image patches; [Drake - para 0326]
[Yen in view of Zadeh and Drake (abstract and at least para 0324-0328) are analogous art of image data processing to detect regions in an input image pertaining to objects of interest using a machine learning model and classification of said objects. It would have been obvious to one of ordinary skill in the art to modify the detection process of Drake by substituting the process of Drake for the detection process of Yen in view of Zadeh, thereby performing the detection process to determine objects of interest.  The motivation for combining would have been to increase the accuracy and speed of object identification and classification of input image data having objects to be detected using the process of Yen in view of Zadeh on a process such as Drake requiring a detection and classification process for input image data of the slide type. The combination having a reasonable expectation for success given that the input image data of both sets of teachings resulting in the required detected objects of each set of teachings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Drake with Yen and Zadeh to achieve the limitations of the currently presented claim.]
analyzing each image [Both the processes of Yen (at least para 0057 and 0115) and Zadeh (para 1760) disclose the detection of one or more objects in the analyzed image.]
 patch at a lower resolution than the native resolution of the whole slide image using a trained machine learning model, to identify one or more structures objects of interest in the image patch; [Both the processes of Yen (para 0112 and 0114 – downsampled lower resolution) and Zadeh (para 1760-1761) perform the image analysis to detect the objects at a lower resolution.]
classifying each identified structure object of interest in the image patch at a higher resolution, using a trained machine learning classifier. [Yen (para 0098-0099, para 0106-0107, Fig 6 item 608) has disclosed the classification of the detected objects using a trained machine learning model, wherein the classification occurs at a higher resolution (4k – para 0112 and 0114).]

With respect to Claims 8 and 26: The method of claim 1:
wherein the image is a high-resolution [As per Yen of Yen in view of Zadeh and Drake the input image data is high resolution relative to the image data processed by the detection process.] whole slide image of organic tissue; [Drake (para 0117) biological sample is an organic tissue.] and wherein the objects of interest are structures within the organic tissue. [Yen in view of Zadeh and Drake (abstract and at least para 0324-0328) are analogous art of image data processing to detect regions in an input image pertaining to objects of interest using a machine learning model and classification of said objects. It would have been obvious to one of ordinary skill in the art to modify the detection process of Drake by substituting the process of Drake for the detection process of Yen in view of Zadeh, thereby performing the detection process to determine objects of interest.  The motivation for combining would have been to increase the accuracy and speed of object identification and classification of input image data having objects to be detected using the process of Yen in view of Zadeh on a process such as Drake requiring a detection and classification process for input image data of the slide type. The combination having a reasonable expectation for success given that the input image data of both sets of teachings resulting in the required detected objects of each set of teachings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Drake with Yen and Zadeh to achieve the limitations of the currently presented claim.]

With respect to Claim 19: The method of claim 12 wherein the trained machine learning model uses a ResNet feature extractor. [The hierarchical (para 0099 of Yen) machine learning neural network processing and classifying based on layers of image features/characteristics is a ResNet type neural network.]

With respect to Claim 20: The method of claim 12 wherein trained machine learning model places a bounding box around each identified blood vessel object of interest. [Yen (para 0106-0107) has disclosed that the detected objects are bounded by boxes, then said bounded portions of the mage data are supplied to the classification process of step 608.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 2019/0034734) and Zadeh et al (US 2018/0204111) as applied to at least claim 1 above, in view of Ataee et al (US 2015/0109202).

With respect to Claim 7: The method of claim 5
	wherein the binary classification [Yen, of Yen in view of Zadeh, has disclosed (para 0126 of Yen) the binary classification of the probability vectors output by the classification system based on a threshold of said probabilities. Yen, of Yen in view of Zadeh, has not disclosed an alternative method of binary classification using said probability vectors such that it “is performed using a random decision forest” as required by the following claim limitation.]
is performed using a random decision forest. [Ataee (para 0091 and 0093) has disclosed performing classification of gestures based on a received set of probabilities in the form of a probability vector, wherein said output of the decision forest/tree (ID3 disclosed by Ataee in para 0091 is a type of random decision tree) is a classification hence either a binary “yes” or “no” affirming the classification as one of said classifications.]
[Ataee and Yen in view of Zadeh are analogous art of processing data, learning sets of features, learning a classification of data to generate a classification based on a set of probabilities of a probability vector produced by a classification system. It would have been obvious to one of ordinary skill in the art to at least try to substitute the thresholding decision of a binary classification as disclosed by Yen of Yen in view of Zadeh for a learned decision tree method of classifying received probability vectors as disclosed by Ataee to achieve the expected result of classifying based on a received probability vector. The motivation for combining would have been to at least try to use a known alternative decision tree classification method of Ataee in a process requiring the classification of received probability vectors as disclosed by Yeh in view of Zadeh to achieve the expected result of producing a classification of a probability vector based on a known method of processing said probability vectors to produce a classification result. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ataee with Yeh and Zadeh to achieve the limitations of the present claim.]

		Allowable Subject Matter
Claims 6, 13-14, 18, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 6, 13-14, 18, and 22-24 required the further use or generation of latent vectors in the classification step of the machine learned model, wherein said latent vectors are aggregated by the classification framework with further steps of combining with metadata and/or principal component analysis metatdata to produce a classification. Said additional limitation has not been made obvious by the currently presented prior art teachings or reasonable combinations of the known prior art. The closest known prior art of Yen et al (US 2019/0034734) has disclosed the output of the probability vector “latent vector” by the classification framework that is the deep learning CNN type machine learning process (Fig 11 and 12, para 0151-0157), but has not further disclosed the aggregation of said vector output of the classification process, or the aggregation of the vector output with a combination of metadata information as required by the current set of claim limitations. For at least the above reasoning, the subject matter of claims 6, 13-14, 18, and 22-24 are objected to as being allowable over the known prior art and reasonable combinations thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clymer et al (US 2021/0327061) is a child application to the presently examined application.
Wen S, Liu W, Yang Y, Zhou P, Guo Z, Yan Z, Chen Y, Huang T. (“Multilabel image classification via feature/label co-projection”) has disclosed a machine learning method of classification of objects within image data, wherein the use of latent vectors as part of a hierarchical neural network structure has been taught.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666